Exhibit 10.4

Short-Term Incentive Plan of Andrew S. Heyman

2010 STI Goals

 

Name: Andy Heyman    Job Title: COO Effective Dates of Plan: 1/1/10 – 12/31/10
   Business Unit: Industries STI Potential: 100% of Base Salary    Manager: John
Heyman

Goals:

 

Goal Description

     Weight     

Payout
Timing

    

Budget

(show qtrly if applicable)

    

Target

(show qtrly if applicable)

   Comments

Company Operating Income –

67% paid at Budget &

33% paid linearly between

Budget & Target

     100%      Annual     

Q1 = N/A

Q2 = N/A

Q3 = N/A

Q4 = N/A

Annual = [xxxxxx]*

    

Q1 = N/A

Q2 = N/A

Q3 = N/A

Q4 = N/A

Annual = [xxxxxx]*

  

 

* Filed under an application for confidential treatment.